Name: Commission Regulation (EEC) No 1556/82 of 17 June 1982 fixing advance payments in respect of the production levies in the sugar sector for the 1981/82 marketing yearo
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 6 . 82 No L 172/ 17Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1556/82 of 17 June 1982 fixing advance payments in respect of the production levies in the sugar sector for the 1981/82 marketing year of the production quota the conversion rate to be applied is the representative rate applicable on 1 April of the marketing year in question ; whereas, however, Article 10 of Regulation (EEC) No 1443/82 states that for the 1981 /82 marketing year these advance payments are to be collected before 1 August 1982 ; whereas for the collection of these advance payments an average rate of exchange should therefore be used which takes account of changes in the representative rates during the period in question ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ( ! ), as last amended by Regulation (EEC) No 606/82 (2), and in particular Article 28 (7) thereof, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 1207/82 (4), and in particular Article 4 (3) thereof, Whereas Article 10 of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector Q provides for the fixing before 1 July 1982 and the collection before 1 August 1982 of the unit amounts to be paid by sugar and isoglucose producers as advance payments in respect of the production levies for the 1981 /82 marketing year ; whereas estima ­ tion of the basic production levy and of the B levy as provided in Article 6 of Regulation (EEC) No 1443/82 gives an amount of more than 60 % of the maximum amounts indicated in Article 28 (3) and (4) of Regula ­ tion (EEC) No 1785/81 ; whereas in accordance with Article 6 of Regulation (EEC) No 1443/82 the unit amounts for sugar should therefore be fixed at 50 % of the maximum amounts concerned and for isoglucose the unit amount of the advance payment should there ­ fore be fixed at 40 % of the unit amount of the basic production levy estimated for sugar ; Whereas it is specified at point XIV (a) of the Annex to Commission Regulation (EEC) No 3016/78 of 20 December 1978 laying down certain rules for applying conversion rates in the sugar and isoglucose sectors (6), as last amended by Regulation (EEC) No 2545/81 Q, that for the collection of advance payments in respect The unit amounts mentioned in Article 5 ( 1 ) (b) of Regulation (EEC) No 1443/82 shall be as follows for the 1981 /82 marketing year : (a) advance payment in respect of the basic production levy for A sugar and B sugar : 0-470 ECU per 1 00 kilograms of white sugar ; (b) advance payment in respect of the B levy for B sugar : 7-043 ECU per 100 kilograms of white sugar ; (c) advance payment in respect of the basic production levy for A isoglucose and B isoglucose : 0-376 ECU per 100 kilograms of dry matter . Article 2 The rate to be applied for the conversion into national currency of the unit amounts mentioned in Article 1 shall be the representative rate applicable during the 1981 /82 marketing year. If the rate has been altered during that year the conversion rate to be applied shall be the average, calculated pro rata temporis, of the representative rates applicable during the sugar marketing year in question . Article 3 (') OJ No L 177, 1 . 7 . 1981 , p . 4 . (2) OJ No L 74, 18 . 3 . 1982, p . 1 . O OJ No L 106, 29 . 4 . 1977, p . 27. O OJ No L 140, 20 . 5 . 1982, p. 51 . 0 OJ No L 158 , 9 . 6 . 1982, p . 17 . This Regulation shall enter into force on the day follo ­wing its publication in the Official Journal of the European Communities.O OJ No L 248 , 1 . 9 . 1981 , p . 50 . (*) OJ No L 359, 22 . 12 . 1978 , p . 11 No L 172/ 18 Official Journal of the European Communities 18 . 6 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1982. For the Commission Poul DALSAGER Member of the Commission